                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  WILLIAM MAHON, derivatively on behalf of
  ABEONA THERAPEUTICS INC.,
                                                          C.A. No. 18-cv-1888-LPS
                            Plaintiff,

                 v.

  MARK J. AHN, MARK J. ALVINO, JEFFREY
  B. DAVIS, STEPHEN B. HOWELL, TODD
  WIDER, and STEVEN H. ROUHANDEH,

                            Defendants,

                 and

  ABEONA THERAPEUTICS, INC.,

                            Nominal Defendant.

            [PROPOSED] ORDER GRANTING PUTATIVE OBJECTOR
        FRANCISCO DOS RAMOS’ MOTION FOR EXPEDITED DISCOVERY

       This matter having come before the Court on Putative Objector Francisco Dos Ramos’ (the

“Putative Objector”) Motion for Expedited Discovery, and the Court having considered the

request, hereby ORDERS:

       1.     The request for expedited discovery is granted;

       2.     Putative Objector may serve discovery demands, in conformance with the Federal

Rules of Civil Procedure, within seven (7) days following the entry of this order, on Plaintiff

William Mahon (“Plaintiff”) Defendants Mark J. Ahn, Mark Alvino, Jeffrey B. Davis, Stephen B.

Howell, Todd Wider, and Steven H. Rouhandeh (“Defendants”), Nominal Defendant Abeona

Therapeutics (“Nominal Defendant”) and their respective counsel, limited to the following topics:

                  a. Documents and communications concerning the settlement,

                       settlement terms, settlement negotiations, settlement proposals and
                          counter-proposals, draft pleadings, draft agreements, demands, the

                          matter Dos Ramos v. Rouhandeh, et al., 2018-0680-JRS (Del.Ch),

                          pending in Delaware Chancery Court (the “Dos Ramos Action”),

                          and the Putative Objector; and

                   b. All information, documents, and discovery obtained by Plaintiff

                          which informed the Plaintiff’s decision to enter into the Settlement,

                          including any documents and communications reflecting requests

                          and/or demands for the same.

       3.      Plaintiff, Defendants, Nominal Defendants and their respective counsel shall have

fourteen (14) days from the date of service of the discovery demands to submit their responses,

and objections, if any.

       4.      Following receipt of the response to the discovery demands, Putative Objector shall

have seven (7) days to advise the Court of whether good cause exists to take depositions of

Plaintiff, Defendants, Nominal Defendants, and their respective counsel, or any of them.



       IT IS SO ORDERED.



Dated: _______________                                     ___________________________
                                                           Leonard P. Stark
                                                           United States District Judge




                                                    2
